Citation Nr: 0029659	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  95-41 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
memory loss.

2.  Entitlement to an increased rating for scar, 
postoperative, excision of lipoma and subsequent adenoid 
cystic carcinoma of the left parotid submandibular area, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active service from September 1972 to May 
1975.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a July 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that a claim of entitlement to service connection for memory 
loss was not well grounded.  The appealed July 1995 rating 
decision also denied a compensable rating for scar, 
postoperative, excision of lipoma.  The veteran submitted a 
notice of disagreement in July 1995.  The RO issued a 
statement of the case in August 1995 and received the 
veteran's substantive appeal in November 1995.

The Board notes that the RO characterized the first issue on 
appeal as one of whether the claim of service connection for 
memory loss was well-grounded.  Recent legislation has 
removed the requirement of well-groundedness but for the 
reasons that immediately follow, it is unnecessary for the 
Board to address the question of well-groundedness.  Instead, 
the Board must note that an April 1990 rating decision, in 
pertinent part, previously denied a claim for service 
connection for memory loss.  The veteran was notified of that 
decision in June 1990 but he did not appeal.  Thus, that 
decision became final.  Accordingly, the Board has 
recharacterized the first appellate issue as indicated on the 
title page hereinabove.

The Board also notes that in an October 1997 rating decision, 
a 10 percent rating was assigned for scar, postoperative, 
excision of lipoma and subsequent adenoid cystic carcinoma of 
the left parotid submandibular area.  Inasmuch as a higher 
evaluation is potentially available, and as the issue of an 
increased rating was already in appellate status at the time 
of the October 1997 rating action, the Board will consider 
entitlement to an increased rating for the service-connected 
disability, to include recurrent tumor and post-operative 
residuals, for the entire appeal period.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  

The veteran testified before an RO hearing officer in March 
1996.


REMAND

As noted in the introduction immediately above, in an April 
1990 decision, the RO denied entitlement to service 
connection for memory loss.  The veteran was provided notice 
of that action and his procedural and appellate rights; 
however he did not timely appeal.  Thus, the April 1990 RO 
decision became final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1999).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999). 

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that the 
regulatory standard alone must be the test of materiality.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has further interpreted and applied the 
decision of the Federal Circuit in Hodge.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc), see also Winters v. 
West, 12 Vet. App. 203 (1999) (en banc).  The procedure which 
must now be followed is - first, it must be determined 
whether the appellant has presented new and material evidence 
under 38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed, but only after ensuring that the duty to 
assist has been fulfilled.  Winters, 12 Vet. App. 203 (1999) 
(en banc).  Once again, the Board notes that recent 
legislation has eliminated the requirement of well-
groundedness, but the remaining requirements of Hodge, 
Elkins, and Winters remain as binding legal precedent.

However, prior to addressing whether new and material 
evidence has been submitted in this case, the Board notes 
that the RO has addressed the underlying question of service 
connection for memory loss without having specifically 
considered whether the previously denied claim should be 
reopened.  This is significant to the Board because the 
preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim 
on its merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

A review of the record on appeal shows that although the 
veteran was issued a statement of the case and several 
supplemental statements of the case, none of the foregoing 
documents provided the veteran with notice of the laws and 
regulations governing new and material evidence and claims to 
reopen.  Controlling regulations provide that the statement 
of the case must contain, among other things, a summary of 
the applicable laws and regulations, with appropriate 
citations, and a discussion of how such laws and regulations 
affect the determination.  38 C.F.R. § 19.29 (1999).  
Moreover, the Court has also held that, when the Board 
addresses in its decision a question that has not yet been 
addressed by the agency of original jurisdiction (AOJ), the 
Board must consider whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
the question, whether he has been given an adequate 
opportunity to actually submit such evidence and argument, 
and whether the statement of the case or supplemental 
statement of the case provided the veteran fulfills the 
regulatory requirements.  38 C.F.R. § 19.29 (1999).  If not, 
the matter must be remanded to the AOJ to avoid prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

As the veteran has not been provided the laws or regulations 
pertaining to reopening a previously denied claim, the Board 
finds that a remand is necessary in this case so that the RO 
may provide the veteran with the appropriate laws and 
regulations pertaining to his claim seeking to reopen.

Turning next to the veteran's claim for an increased 
evaluation, the Board notes that service connection is in 
effect for scar, postoperative, excision of lipoma and 
subsequent adenoid cystic carcinoma, left parotid 
submandibular area.  Three surgeries have been performed to 
date, the most recent, an intra-oral surgery.  The August 
1997 VA examiner did not find many symptoms to be associated 
with the service-connected residual.  However, since that 
time, the veteran has undergone yet another surgery.  The 
claims file reflects no evaluation of the intra-oral incision 
scar.  The most recent private medical report merely notes 
that the veteran was healing from that surgery.  As such, the 
Board cannot ascertain whether that surgical scar has caused 
any impairment.  Moreover, just prior to the August 1997 
surgery, a VA examiner noted some slight paralysis on the 
left side of the face and seems to have associated this 
paralysis with the service-connected residuals of left neck 
tumor, surgery, and/or radiation treatment; however, the 
relationship is not clear.  Therefore, the Board must request 
that a physician, possibly a neurologist, determine whether 
any facial paralysis is to be associated with the service-
connected disability.  

The Board also requests that it be determined whether it is 
at least as likely as not any impairment has resulted from 
the loss of the parotid gland, whether any impairment has 
resulted from any radiation treatment, or whether any 
impairment has resulted from any service-connected surgery.  

The veteran has alleged that he cannot work because of 
service-connected disability.  The record indicates that he 
is drawing SSA disability benefits and has so since 1979, yet 
no SSA records have been obtained.  These records must be 
obtained in order to ascertain whether the SSA has made any 
determination concerning the severity of the service-
connected disability.  

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1. The veteran should be contacted by the 
RO and notified of his right to submit 
further evidence, argument, and/or 
comment with regard to his claim to 
reopen including his right to have a 
personal hearing on this issue.

2.  The RO should also take the 
appropriate steps to contact the veteran 
in order to obtain information pertaining 
to any relevant medical treatment (VA or 
private) he has received for his claimed 
memory loss disorder.  Based on 
information provided by the veteran, the 
RO should undertake to obtain copies of 
all VA or government records from the 
identified treatment sources and 
associate them with the claims folder.  
The veteran should be requested to obtain 
and submit copies of any private medical 
records, as well as any medical evidence 
in his possession which tends to support 
his claim.  Any documents received by the 
RO should be associated with the claims 
folder.

3.  After obtaining the necessary 
authorization(s) from the veteran, the RO 
is also to request and associate with the 
claims file copies of any relevant 
medical records for treatment he has 
received since his prior VA scar 
examination, regarding his service 
connected scar, postoperative, excision 
of lipoma and subsequent adenoid cystic 
carcinoma of the left parotid 
submandibular area.  If such records are 
not available, the RO should clearly 
document that fact in the claims file.

4.  The RO should obtain any relevant SSA 
decisions and the medical records on 
which they are based.  

5.  After receiving and associating the 
above-mentioned records, if available, 
with the veteran's claims file, an 
appropriate VA examination or 
examinations should be scheduled.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review in connection with this 
examination.  The examiner should review 
the claims file, examine the veteran and 
provide findings that take into account 
the August 1997 intraoral excision of a 
lipoma, the veteran's complaint of 
various symptoms, and a previous finding 
of left sided facial paralysis.  The 
examiner should determine which, if any, 
symptoms are at least as likely as not to 
have resulted from service-connected 
disability, including treatment for such 
disability.  All examination findings 
along with complete rational of opinions 
and conclusions should be set forth in a 
type written report. 

6.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  

7.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
above mentioned development has been 
completed in full.  If any development is 
incomplete or deficient in any manner, 
appropriate corrective action is to be 
implemented.

8.  After ensuring that all requested 
development has been completed to the 
extent possible, the RO is to reevaluate 
the veteran's claim regarding his service 
connected scar on the basis of all 
relevant evidence of record, and in light 
of all applicable statutes, regulations, 
and case law, including Esteban v. Brown, 
6 Vet. App. 259, 261 (1994) (permitting 
separate evaluations for separate 
problems arising from the same injury if 
they do not constitute the same 
disability or same manifestation under 
38 C.F.R. § 4.14).7.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
then be provided with a supplemental 
statement of the case and afforded the 
appropriate period of time in which to 
respond.

9.  The RO must also then review the 
entire record and readjudicate the 
veteran's request for compensation 
benefits on the basis of whether new and 
material evidence has been submitted to 
reopen the claim of service connection 
for memory loss.  In making this 
consideration the RO should give due 
consideration to the requirements of 
38 C.F.R. § 3.156(a) as well as Hodge, 
Elkins, and Winters.  If the 
determination remains denied, the 
veteran, and his representative, should 
be furnished with a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105, which should, in 
pertinent part, contain a summary of the 
pertinent facts and a summary of the laws 
and regulations applicable to claims to 
reopen, with appropriate citations.  The 
veteran and his representative should be 
afforded the appropriate period of time 
in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	B. Lemoine
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 9 -


